

115 HRES 1155 IH: Congratulating the Boston Red Sox on winning the 2018 World Series.
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1155IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. Neal (for himself, Mr. McGovern, Mr. Capuano, Mr. Lynch, Ms. Tsongas, Mr. Keating, Mr. Kennedy, Ms. Clark of Massachusetts, and Mr. Moulton) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating the Boston Red Sox on winning the 2018 World Series.
	
 Whereas, on October 28, 2018, the Boston Red Sox won the 2018 World Series by defeating the Los Angeles Dodgers;
 Whereas the Los Angeles Dodgers demonstrated sportsmanship, skill, and perseverance; Whereas the Los Angeles Dodgers are recognized for their outstanding effort and success throughout the 2018 baseball season, posting a record of 92–71 and winning their second National League pennant in as many years;
 Whereas Boston’s victory marks its fourth World Series title in 15 years and its ninth title in the treasured and beloved Red Sox team’s 118-year history;
 Whereas the Red Sox won the team’s ninth World Series title on the 100-year anniversary of its fifth championship in 1918;
 Whereas the city of Boston convincingly cements its legacy as Titletown, USA after winning its eleventh major professional sports championship since the turn of the century; Whereas the Red Sox are 16–3 in World Series games in the new millennium;
 Whereas the Red Sox were excellent on the road this postseason, winning 7 of 8 games away from Fenway Park and clinching the World Series title on the road for the fourth time in franchise history;
 Whereas the Red Sox players and staff showed the utmost skill, heart, and grit through the entire regular season and postseason, winning the American League Division Series, the American League Championship Series, and the World Series;
 Whereas the 2018 Boston Red Sox stake a claim as one of the greatest teams in baseball history, finishing the regular season with 108 wins, and bringing the team’s season total to 119 wins with an 11–3 postseason record;
 Whereas the Red Sox dominated the defending World Champion Houston Astros and two of baseball’s signature franchises—including their bitter rival New York Yankees—by an aggregate score of 84–51 in the postseason on their way to winning the world title;
 Whereas the Red Sox became the first 100-win team in Major League Baseball history to defeat two other 100-win teams en route to winning the World Series;
 Whereas the Red Sox became the first team ever to defeat both of the previous year’s World Series teams in the same postseason;
 Whereas Red Sox manager Alex Cora became the fifth manager in Major League Baseball history to lead his team to the World Series title in his first season as a manager, and the first Puerto Rican manager to reach and to win the World Series;
 Whereas, while negotiating his contract with the Red Sox in October 2017, Alex Cora requested that the team fly a plane full of supplies to Puerto Rico to assist with recovery from Hurricane Maria, and in January 2018 the Red Sox chartered a JetBlue flight for Cora, Boston Mayor Marty Walsh, Red Sox players Rick Porcello, Chris Sale, and Christian Vázquez, and other Red Sox personnel to distribute supplies to hundreds of families in Alex Cora's hometown of Caguas, Puerto Rico;
 Whereas the 2018 World Series, with the Boston Red Sox managed by Alex Cora and the Los Angeles Dodgers managed by Dave Roberts, marks the first time two minority managers have led the two World Series teams;
 Whereas Alex Cora and Dave Roberts both played on World Series-winning Red Sox teams, in 2007 and 2004, respectively;
 Whereas Steve Pearce, who hit three home runs and drove in seven runs in the final two games of the series, and who grew up as a Red Sox fan even though he was raised in Florida, was recognized as Most Valuable Player of the 2018 World Series;
 Whereas Red Sox ace Chris Sale, who won 12 games with just a 2.11 earned run average in a spectacular regular season, made five postseason appearances, including Game 5 of the World Series, when he struck out the side in the ninth inning to clinch the title;
 Whereas pitcher David Price holds all the cards now, winning his last three playoff starts, including the series-clinchers in the American League Championship Series and the World Series, both on short rest;
 Whereas outfielder Mookie Betts, who on the field produced another season worthy of the Most Valuable Player award, also set high standards off the field through his conduct and efforts to feed the homeless in the city of Boston;
 Whereas designated hitter J.D. Martinez proved the bright lights and biggest stage were the perfect setting for his talents and character, consistently producing as one of the best hitters in baseball;
 Whereas second baseman Brock Holt made history in Game 3 of the American League Championship Series by becoming the first player ever to hit for the cycle in the postseason;
 Whereas the Red Sox outfield of Jackie Bradley, Jr., Mookie Betts, and Andrew Benintendi played with remarkable skill and exuberance during the 2018 season and provided stellar defense, including multiple highlight-reel plays during the postseason;
 Whereas pitcher Nathan Eovaldi compiled six incredible innings in relief during the longest game in World Series history, preserving the Red Sox pitching staff for the final two wins and receiving a standing ovation from his teammates during manager Alex Cora's late-night postgame speech;
 Whereas the Red Sox bullpen exceeded expectations in the 2018 postseason, thanks in part to the emergence of Ryan Brasier as an effective setup man after pitching in Japan last season, the continued success of Matt Barnes despite a hip injury near the end of the regular season, and the strategic use of starters Nathan Eovaldi, Rick Porcello, David Price, Eduardo Rodríguez, and Chris Sale pitching in relief;
 Whereas reliever Joe Kelly struck out 10 of 22 batters over six World Series innings of relief in high-pressure situations;
 Whereas Craig Kimbrel was one of the best closers in baseball in 2018, amassing 42 saves and an earned run average of 2.74, and showed grit and determination as he battled through nine postseason appearances, improving at each successive stage of the playoffs;
 Whereas the Red Sox organization and players supported Craig Kimbrel as he missed spring training caring for his infant daughter as she underwent and recovered from heart surgery;
 Whereas the 2018 Boston Red Sox were largely made up of homegrown talent and were the most homegrown Boston championship club this century;
 Whereas the Boston Red Sox were led to the World Series by the determination of every Red Sox player this season, including Matt Barnes, Andrew Benintendi, Mookie Betts, Xander Bogaerts, Jackie Bradley, Jr., Ryan Brasier, Rafael Devers, Nathan Eovaldi, Heath Hembree, Brock Holt, Joe Kelly, Craig Kimbrel, Ian Kinsler, Sandy León, J.D. Martinez, Mitch Moreland, Eduardo Núñez, Steve Pearce, Drew Pomeranz, Rick Porcello, David Price, Eduardo Rodríguez, Chris Sale, Blake Swihart, and Christian Vázquez;
 Whereas Red Sox owners John Henry and Tom Werner deserve credit for building on the success of the 2004, 2007, and 2013 World Championship teams, and Red Sox president and chief executive officer Sam Kennedy and president of baseball operations Dave Dombrowski deserve credit for their roles in continuing the team’s remarkable string of success;
 Whereas the Boston Red Sox have been serving charities throughout New England, including the Jimmy Fund of the Dana-Farber Cancer Institute for 65 years and joining the fight against cancer; and Whereas the Fenway Faithful and Red Sox Nation thank all members of the Red Sox organization for their loyalty to the city and delivery of the 2018 World Series title: Now, therefore, be it
		
	
 That the House of Representatives— (1)congratulates—
 (A)the Boston Red Sox for once again bringing the World Series title back to Boston, and the players, manager, coaches, support staff, and owners whose dedication, commitment, and spirit made this season a historic success; and
 (B)the Los Angeles Dodgers for their accomplishments and dedication during the 2018 season and in winning the National League Championship; and
 (2)directs the Clerk of the House to transmit an enrolled copy of this resolution to— (A)Red Sox manager Alex Cora;
 (B)Red Sox president and chief executive officer Sam Kennedy; (C)Red Sox president of baseball operations Dave Dombrowski;
 (D)Red Sox principal owner John Henry; and (E)Red Sox chairman Tom Werner.
				